IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMIE MINOR,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0867

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed July 5, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Jamie Minor, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., OSTERHAUS and WINSOR, JJ., CONCUR.